Citation Nr: 0638122	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for mechanical low back pain with degenerative arthritis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied a disability rating 
greater than 40 percent for the veteran's mechanical low back 
pain with degenerative arthritis and degenerative disc 
disease.  

In March 2006, the Board remanded the case to the RO for 
additional development.  The case is once again before the 
Board for review.  A request for an extension of time was 
granted by the Board.  The extension ended in October 2006. 


FINDINGS OF FACT

1.  The veteran did not report to his scheduled VA 
examination in March 2006 due to his failure to properly 
notify VA that he had recently moved. 

2.  The veteran's mechanical low back pain with degenerative 
arthritis and degenerative disc disease is not manifested by 
pronounced intervertebral disc syndrome, ankylosis of the 
entire thoracolumbar spine, or incapacitating episodes 
requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for mechanical low back pain with degenerative arthritis and 
degenerative disc disease have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective from September 23, 2002, to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was treated for low back 
pain on several occasions while on active duty.  As a result, 
an April 1990 rating decision granted service connection for 
mechanical low back pain.  This disability was eventually 
assigned a 40 percent rating and recharacterized as 
mechanical low back pain with degenerative arthritis and 
degenerative disc disease.  The veteran now requests a 
disability rating greater than 40 percent.  

The Board finds that the veteran's claim must be denied based 
solely on his failure to appear to a scheduled VA examination 
in March 2006.  VA regulation clearly state that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction a claim for increase 
compensation benefits, the clam shall be denied.  See 38 
C.F.R. § 3.655(a).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  
Unfortunately, the veteran has not shown good cause for his 
failure to appear to his VA examination, as requested in the 
Board's March 2006 remand.  

In a March 2006 letter, the Appeals Management Center (AMC) 
explained to the veteran that he will soon be notified of his 
scheduled examination by the VA medical facility nearest him.  
The AMC also notified the veteran of the applicable 
provisions of 38 C.F.R. § 3.655(a).  Thereafter, a letter 
dated in March 2006 notified the veteran that his VA 
examination had been scheduled for March 28, 2006.  However, 
the veteran failed to appear to his scheduled examination.

Thereafter, the veteran submitted a statement in October 2006 
in which he explained that he never received the letter 
notifying him of his scheduled appointment because he had 
recently moved.  However, based on the facts of this case, 
the Board does not find that this constitutes good cause 
under 38 C.F.R. § 3.655(a).  In Hyson v. Brown, 5 Vet. App. 
262, 265 (1993), the Court held that the appellant is 
required to keep VA informed of his whereabouts.  The veteran 
in this case was well aware of his pending appeal but failed 
to notify VA of his whereabouts until after his claim was 
readjudicated and denied in a supplemental statement of the 
case issued in May 2006.  Therefore, based on 38 C.F.R. 
§ 3.655(a), the Board will deny his claim.

In any event, it is important for the veteran to understand 
that even assuming, for discussion purposes, that 38 C.F.R. § 
3.655(a) is not an appropriate basis to deny the veteran's 
claim, there is still no basis to assign a disability rating 
greater than 40 percent for his low back disability under all 
applicable schedular criteria.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The veteran's low back disability was initially rated under 
Diagnostic Code DC 5295.  However, since DC 5295 does not 
provide a disability rating greater than 40 percent, it is 
not relevant to this appeal.  38 C.F.R. § 4.71a.  However, a 
60 percent rating is available under DC 5293 for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R.       § 
4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is rated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment "prescribed by a physician."  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating greater than 40 
percent.  The medical evidence to be considered includes two 
VA examination reports, VA outpatient treatment records, and 
private treatment records, none of which shows pronounced 
intervertebral disc syndrome, ankylosis of the spine, or that 
the veteran requires bed rest prescribed by a physician.  

The post-service medical record is found to provide 
significant evidence against this claim, indicating that even 
if another VA examination was undertaken, it would not 
provide a basis to grant this claim. 

The veteran's low back disability is not manifested by 
"pronounced" intervertebral disc syndrome, as required for 
a 60 percent rating under the old criteria of DC 5293.  In 
this regard, no significant neurological findings are noted 
in VA examination reports dated in April 2003 and April 2004, 
as deep tendon reflexes were normal with good sensation in 
both lower extremities.  Similarly, both VA and private 
treatment records dated from 2000 to 2006 show no significant 
neurological findings pertaining to the veteran's low back 
disability.  Thus, since none of these records reflect 
pronounced intervertebral disc syndrome as required for a 60 
percent rating under DC 5293, they provide highly probative 
evidence against the veteran's claim.  In fact, some of the 
evidence does not support the current evaluation. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes due to low back pain.  
In his VA Form 9, submitted in May 2003, the veteran 
explained that health care professionals had instructed him 
to return home and rest, but that these instructions were 
never documented.  Thus, there is no indication in the record 
that a physician has ever prescribed bed rest because of the 
veteran's low back disability.  Accordingly, the revised 
version of DC 5293, in effect from September 23, 2002, cannot 
serve as a basis for an increased rating based upon 
incapacitating episodes.  

Moreover, since the veteran's orthopedic manifestations have 
been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating in excess of 40 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of his 
low back disability.  38 C.F.R. § 4.25.  Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under the revised criteria for rating intervertebral disc 
syndrome.  

In addition, the Board has carefully reviewed the VA 
examination reports as well as all VA and private treatment 
records, none of which indicates that the veteran's 
thoracolumbar spine is ankylosed, as motion is possible in 
every direction.  In short, a 60 percent rating is not 
warranted under the newly revised General Rating Formula for 
Diseases and Injuries of the Spine. 

The Board also finds that a disability rating greater than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board notes that 
the veteran wears a back brace and uses a cane to ambulate.  
However, there are simply no objective clinical findings of 
significant weakness in the veteran's lumbar spine or in 
either lower extremity.  Also significant is the fact that 
the veteran's lumbar spine exhibited flexion to 70 degrees 
and 80 degrees when examined in April 2003 and April 2004, 
respectively.  Thus, a 60 percent rating is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board thus concludes that the veteran's low back 
disability does not meet the criteria for a disability rating 
greater than 40 percent under applicable rating criteria.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that the veteran's low 
back disability has independently caused marked interference 
with employment or required frequent periods of 
hospitalization.  The record shows that the veteran works 
part time in a restaurant.  In an April 2003 letter, his 
supervisor explained that he been working part time since May 
2002, during which time he had been absent 16 weeks as a 
result of back problems.  

Although the Board acknowledges that the veteran's low back 
disability interferes with his ability to perform certain 
jobs, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

There is also no evidence that his low back disability has 
required hospitalization or bed rest which markedly 
interferes with his ability to work.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO and the 
AMC: (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

These letters, as well as supplemental statements of the 
case, also comply with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In 
particular, the veteran was notified of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating as well as an effective date.

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim in May 2001.  However, the 
Board finds that any deficiency in the notice to the veteran 
or the timing of the notice is harmless error.  See Overton 
v. Nicholson, No. 02-1814 (September 22, 2006) (finding that 
the Board erred by relying on various postdecisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded several VA 
examinations to determine the nature and severity of his low 
back disability.  As previously discussed, the veteran did 
not appear to a scheduled VA examination in September 2006 
due to his failure to inform VA of his whereabouts.  In Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held 
that the duty to assist is not a one-way street, and that if 
a claimant wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  In addition, VA regulation provides that 
when a veteran, without good cause, fails to report to a VA 
examination in conjunction with a claim for increased 
compensation benefits, the claim shall be denied.  38 C.F.R. 
§ 3.655.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

A disability rating greater than 40 percent for mechanical 
low back pain with degenerative arthritis and degenerative 
disc disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


